By the Court, Shankland, J.
The case of Lillie v. Hoyt, (5 Hill, 395,) establishes the doctrine that the duty of an agent, to receive money and pay it over, is broken if he does not pay it over in a reasonable time; and that an action will lie against him without a demand. The case of a foreign factor, and perhaps that of an attorney at law, are the only exceptions the case recognizes.
The defendant was not an attorney at law, and is not within the reason of the rule which exempts them from an action, without a previous demand. The statute of limitations was a valid defense to this action. Although the defendant may have acted dishonestly, by denying the receipt of the money, yet that is a matter of conscience, with which the court has nothing to do.
The defendant did not stand in the relation of a trustee, so as to deprive him of the benefit of the statute. (15 Wend. 302.)
The judgment must be affirmed.